       Case 1:14-cv-04708-ENV-ST Document 100 Filed 01/24/19 Page 1 of 4 PageID #: 1033
* ►V         A
                                                                                        g IP"
                                                                                                1 li
■      ■
                                                                                  uu
                                                                                        G h
                                                                                                          0
                                                                                          JAN 2 <1 2019
            F0RM1
                                                                                  PRO SB OFFICE
                                                 NOTICE OF APPEAL




                                       UNITED STATES DISTRICT COURT
                                                     FOR THE
                                     EASTERN       DISTRICT OF MFU vnpt^




            ROY    TAYLOR
                                                           NOTICE OF APPEAL


                                                           14-cv-4708(ENV)(ST)
                                                           Docket No.



                   Notice is hereby given that    pi fl TNTTFF ^ ppnigir urprpy f^nyfrc
                                                            (party)

           hereby appeals to the United States Court ofAppeals tor the Second Circuitfromthe decision

           (describe it) DIsniSSING THIS.ACTION FROf^ THE DISTRICT COURT ON CONDITIONS
            OF QBBCC AND EF1TC;ET.AL DATED: 10-18-2D1B BEFORE THE USDC EASTERN DIST

           entered in this action on the            of                         20, ie



                                                            )ianature
                                                           Signatur        ^
                                                            ROY   TAYLOR

                                                           Printed Name
                                                            ANKC 1818 HAZEN STREET EAST ELFIHURST
                                                            MEU   YORK 11370
                                                          Address




                                                          I   I
                                                          Telephone No. (with area code)

           Date:        f^     IS
      Case 1:14-cv-04708-ENV-ST Document 100 Filed 01/24/19 Page 2 of 4 PageID #: 1034




                                   jcy.L
                            L- -
V!:




                        <
      O
rn




                       03
          rr
          rr
               O


                               O
                       m



                                   X
                                       Wl
                   T
  Case 1:14-cv-04708-ENV-ST Document 100 Filed 01/24/19 Page 3 of 4 PageID #: 1035




CLERK OFFICE


BROOKLYN, N.Y. 11201
11-18-2018

RE; TAYLOR V. DOC¥ OBCC. EMTC, 14-cv-4708 (^A'0\^(s'^
DEAR CLERK PLEASE SEE COPY OF APPEAL AND AUTHORITY CASES AND NOTICE
OF THE APPEAL ENCLOSED. I ASK THAT YOU PLEASSE SEND ME AND THE COURT
THE ENTIRE RECORD & MINUTES IN THIS CASE AS A POOR PERSON. sEE DECISION ALSO
                                                                         - f
ALSO PLEASE J^lNDjJHE IN FORMA PAUPERIS APPLICATION/^                    X
YOUR RESPONSE UOU RECIEVED THIS IS APPRECIATED. PLEASE RESPOND.

RESPECTFULLY,


ROYY m*X0R^i^491804923
     mYL0R4/C3^        K
AMKC 1818 HAZEN STREET
KKST ELMHURST, NY 11370

                                                              ■0-SS^ -

                                                          V

cc:
A^kc, 12-/S HA-2-a-n. Srrnas2sr'     ^
^As-r '^i>\fet^n_srr^ My, myc>     ^ 'p

                                                                             §u
                                                         LV^4Wl*JvA-#*'t- 2 W^ ^ '^S-g^'^<g'i'^('Mffgh'' ^■"i,ww
                                                                             3 ''"^V -vvuiOi.!--.' PITNEV BOWl'S
                                                                             02 IP            $ 006,70®
                                                                            0000902388            NOV    28 2018
                                                                            MAILED FROM ZIP CODE 1 t 370




                                          'I   d,       ^

                                               UA>t-T^^ "SnvrE-i D'sWiOf"



                                                ^rA)6tCCyn^ /U^u3 yarg!-
                                                                                          I V'2lc::> V




                                                k                                     ^
                                                                    /?-/2—
                                                                                                                   Case 1:14-cv-04708-ENV-ST Document 100 Filed 01/24/19 Page 4 of 4 PageID #: 1036
